



Exhibit 10.2
PVH CORP.


SCHEDULE OF NON-MANAGEMENT DIRECTORS’ FEES


EFFECTIVE JUNE 16, 2016


BOARD


Annual member fee
$85,000
Retainer
Equity Award – Restricted Stock Units
$145,000 value
This award is targeted to equal the number of restricted stock units with a
value of approximately $135,000 as of the date of grant.
Presiding Director Fee
$30,000
Retainer



AUDIT & RISK MANAGEMENT COMMITTEE


Fee to chair
$40,000
Retainer
Fee to member
$20,000
Retainer



COMPENSATION COMMITTEE


Fee to chair
$35,000
Retainer
Fee to member
$15,000
Retainer



NOMINATING, GOVERNANCE & MANAGEMENT DEVELOPMENT COMMITTEE


Fee to chair
$25,000
Retainer
Fee to member
$10,000
Retainer



CORPORATE RESPONSIBILITY COMMITTEE


Fee to chair
$25,000
Retainer
Fee to member
$10,000
Retainer







All meeting-related expenses will be reimbursed to non-employee Directors.





